                              UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF ALABAMA
                                      EASTERN DIVISION

In re:                                         }
                                               }
John Raymond Freeman,                          }      Case No. 17-40799-JJR-7
                                               }
                Debtor.                        }


Promaxx Performance                            }
Products, LLC,                                 }
                                               }
                Plaintiff,                     }
v.                                             }      AP No. 17-40032-JJR
                                               }
John Raymond Freeman,                          }
                                               }
                Defendant.                     }

                                      MEMORANDUM OPINION

         John Raymond Freeman (“Freeman”) filed a petition for relief under chapter 7 of the

Bankruptcy Code1 and scheduled Promaxx Performance Products, LLC (“Promaxx”) as one of his

creditors. Promaxx filed this adversary proceeding claiming the debt owing by Freeman should

not be discharged pursuant to § 523(a)(4) because it arose from Freeman’s larceny; and pursuant

to § 523(a)(6) because it arose from Freeman’s willful and malicious injury to Promaxx’s property.

Code § 523(a)(4) provides that a discharge under § 727 does not discharge an individual debtor

from a debt for “larceny” and § 523(a)(6) provides an exception to discharge if the debt is one “for

willful and malicious injury by the debtor to another entity or the property of another entity.”

         The federal common law definition of larceny that courts apply under § 523(a)(4) is “the

fraudulent taking and carrying away [of] property of another with intent to convert such property



         11 U.S.C. § 101, et seq., and herein referred to as the “Code.” The symbol “§” is a
         1

reference to a section, subsection, or other subdivision of the Code.



Case 17-40032-JJR            Doc 87    Filed 04/09/19 Entered 04/09/19 15:39:05         Desc Main
                                       Document      Page 1 of 6
to the taker's use without the consent of the owner.” In re Cunningham, 482 B.R. 444, 447 (Bankr.

N.D. Ala. 2012) (quoting Bankston Motor Homes v. Dennis (Matter of Dennis), 444 B.R. 201, 217

(Bankr. N.D. Ala. 2011). Promaxx must therefore establish that Freeman acted with fraudulent

intent as a necessary element of a larceny claim. Id.

       Similarly, whether a conversion is “willful and malicious” is a factual finding. Kane v.

Stewart Tilghman Fox & Bianchi PA (In re Kane), 755 F.3d 1285, 1293 (11th Cir. 2014). Promaxx

must establish that Freeman converted its property and that the conversion was both willful and

malicious, by a preponderance of the evidence. Id. “Willful” means more than just an intentional

act that results in an injury; it means the defendant took actions with the specific intent to cause

the injury or knowing the actions were substantially certain to cause the injury. Kawaauhau v.

Geiger, 523 U.S. 57, 61–62 (1998); Hope v. Walker (In re Walker), 48 F.3d 1161, 1164 (11th Cir.

1995). “Malicious” by contrast does not require a specific intent to harm, but requires a showing

that the actions were “wrongful and without just cause or excessive even in the absence of personal

hatred, spite or ill-will.” Maxfield v. Jennings (In re Jennings), 670 F.3d 1329, 1334 (11th Cir.

2012) (internal quotation marks and citation omitted).

       Promaxx is in the business of reworking used engine components, including engine heads.

Brian Thomas Pruitt (“Pruitt”), while employed by Promaxx, stole 15 pair of Chevrolet engine

heads (the “Heads”), and using Joyce Lancaster (“Lancaster”) as a go-between, sold several pairs

to Freeman. At trial, the evidence established that Lancaster was a close friend of both Freeman

and Pruitt, although the two men claimed not to know each other. In fact, at one time she was in

a romantic relationship with Pruitt and perhaps later, also with Freeman. Lancaster testified that

Pruitt asked her to help him sell the Heads. Lancaster also testified that Pruitt told her Promaxx

had given him the Heads and maintained that she did not know they were stolen. Pruitt, in contrast,



                                                 2


Case 17-40032-JJR        Doc 87    Filed 04/09/19 Entered 04/09/19 15:39:05             Desc Main
                                   Document      Page 2 of 6
testified that he told Lancaster the Heads were stolen and that Lancaster lied when she denied

knowing they were stolen.

         Pruitt testified via deposition. He was incarcerated and not available for the trial. Pruitt

stated he was with Lancaster when she telephoned Freeman and told Freeman that Pruitt had stolen

Heads for sale at a bargain price. However, Pruitt admitted that he never spoke to Freeman and

never met him. Freeman later purchased several pairs of Heads, and Lancaster delivered the Heads

to him by driving Pruitt’s truck, but Pruitt did not accompany her. As mentioned, although Pruitt

and Freeman were both friends of Lancaster, neither had met nor talked on the phone with the

other.

         Freeman admits he purchased and took possession of several of the Heads, and resold them,

and he does not dispute that they belonged to Promaxx, although he stated he did not learn of their

theft until long after the purchase and subsequent resale. Thus, Freeman admits he converted

Promaxx’s property, but for purposes of § 523(a)(6), the court must determine whether Promaxx

proved that Freeman did so both willfully and maliciously. This requires the court to determine

whether Promaxx carried its burden to prove that Freeman knew the heads were stolen when he

made the purchase.2 If Freeman knew the Heads were stolen and were not Pruitt’s property, then




         2
          "Willful and malicious injury includes willful and malicious conversion, which is the
unauthorized exercise of ownership over goods belonging to another to the exclusion of the
owner's rights." In re Wolfson,56 F.3d 52, 54 (11th Cir. 1995). However, not every technical
conversion satisfies the requirement that the defendant's actions be willful and malicious, even if
the actions constitute a tort without the required intent to injure. Id. (citing Davis v. Aetna Acc.
Co., 293 U.S. 328, 332 (1934)). In other words, not every conversion is a willful and malicious
conversion. See, e.g., In re Farr, 2018 WL 1577934 at *5 (Bankr. N.D. Ga. 2018) (making the
point that in light of Kawaauhau v. Geiger,118 S. Ct. 974 (1998), conduct in line with an
intentional tort is required under § 523(a)(6), so that recklessly or negligently inflicted injuries,
including technical conversions, are not "willful and malicious" for purposes of § 523(a)(6) in the
absence of the intent to injure).


                                                  3


Case 17-40032-JJR         Doc 87     Filed 04/09/19 Entered 04/09/19 15:39:05            Desc Main
                                     Document      Page 3 of 6
the conversion was both willful and malicious, as his actions in buying them from Pruitt via

Lancaster would necessarily harm Promaxx and would be without just cause or excuse. If Promaxx

could prove that knowledge, then Freeman’s debt to Promaxx for the value of the converted Heads

would not be dischargeable under § 523(a)(6).

       In his deposition testimony, Pruitt admitted that when Lancaster called Freeman on the

phone and told Freeman the Heads were stolen, he—Pruitt—only heard Lancaster’s side of the

conversation. Although he was adamant that Freeman was on the other end of that phone call, his

testimony regarding the identity of the person to whom Lancaster was talking, and that person’s

response to what Lancaster said about the Heads, were based totally on what Pruitt overheard

Lancaster say on her side of the conversation, and what Lancaster told him about Freeman’s

response.

       Freeman’s attorney objected to Pruitt’s testimony regarding what Lancaster told Pruitt she

told Freeman about the Heads being stolen, and also objected to Pruitt’s testimony about what he

heard Lancaster, but not Freeman, say on the phone. Counsel argued that Pruitt’s testimony was

hearsay and should be excluded from the evidence. The court agrees that this testimony was

hearsay and there is no applicable exception to the general rule that excludes Pruitt’s hearsay

testimony. Fed. R. Evid. 802-807.

       “‘Hearsay’ means a statement that: (1) the declarant does not make while testifying at the

current trial or hearing; and (2) a party offers in evidence to prove the truth of the matter asserted

in the statement.” Fed. R. Evid. 801(c). Here the declarant’s—Lancaster’s—alleged statement, as

reported by Pruitt in his deposition testimony, regarding what she told Freeman about the Heads

was not made at trial, and her statement was offered to prove that Freeman had knowledge the

Heads were stolen. This is classic hearsay. Lancaster was available at trial, and did testify, but



                                                  4


Case 17-40032-JJR        Doc 87     Filed 04/09/19 Entered 04/09/19 15:39:05              Desc Main
                                    Document      Page 4 of 6
she denied knowing the Heads were stolen and denied she told Freeman they were stolen, thus

contradicting Pruitt’s testimony. Pruitt was not available to testify during trial because he was

incarcerated, but at the parties’ request, the evidence was left open so they could depose Pruitt and

offer his testimony as additional evidence. Thus, Lancaster was never questioned about the

inconsistency of what Pruitt alleged she told him and her earlier trial testimony.

       Without Pruitt’s hearsay testimony, there is insufficient evidence to prove by a

preponderance that Freeman acted with fraudulent intent, or that he acted willfully or maliciously,

or that he even knew the Heads were stolen property when he purchased them and took them under

his control. Accordingly, Promaxx did not met its preponderance-of-the-evidence burden of

proving larceny and did not meet its same burden of proving that the conversion of its Heads was

a willful and malicious act by Freeman. That said, the court has doubts about Freeman’s and

Lancaster’s testimony. Why did Freeman and Lancaster not question why the Heads were being

sold at such a deep discount—they were valued at $1,000 or more per pair, but sold to Freeman

for only $250? Why did Lancaster and Freeman not question why Promaxx would give the Heads,

valued at several thousands of dollars, to an hourly employee? Because of his experience working

on cars, Freeman logically should have recognized the price discrepancy even if Lancaster did not.

Nonetheless, according to Freeman he made no profit when he resold the Heads for the same price

he paid to obtain them. Finally, why did Freeman not question why Lancaster was delivering the

Heads to him in a truck she did not own, and ask why Pruitt, who allegedly owned the Heads, did

not accompany her? These lingering questions, while showing this was not a one-sided case, were

simply not sufficient to satisfy Promaxx’s burden of proof.

       Finally, the court found Pruitt’s deposition testimony to be credible although in critical part

it was inadmissible as hearsay. He was incarcerated for stealing the Heads (and other crimes), and



                                                 5


Case 17-40032-JJR        Doc 87     Filed 04/09/19 Entered 04/09/19 15:39:05              Desc Main
                                    Document      Page 5 of 6
he gained no benefit from implicating Freeman and Lancaster. Whatever consequences Freeman

and Lancaster might suffer because of Pruitt’s refusal to exonerate them would not shorten or

lengthen Pruitt’s stay behind bars. Whatever speculation remains, Promaxx did not meet its burden

to establish by a preponderance that Freeman committed larceny nor that he willfully or

maliciously converted Promaxx’s property.

       Based on the above, a separate order will be entered conforming to the findings and

conclusions in this opinion, and denying the claims asserted by Promaxx in its complaint.



       So done this 9th day of April 2019.

                                             /s/ James J. Robinson
                                             JAMES J. ROBINSON
                                             CHIEF U.S. BANKRUPTCY JUDGE




                                               6


Case 17-40032-JJR       Doc 87    Filed 04/09/19 Entered 04/09/19 15:39:05           Desc Main
                                  Document      Page 6 of 6
